Citation Nr: 1437140	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  06-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus with hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel







INTRODUCTION

The Veteran had active duty service from October 1983 to June 2004.

This appeal to the Board of Veterans' Appeals (Board) initially arose from an August 2004 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for bilateral pes planus with hallux valgus.

In December 2012, the Board, inter alia, denied the Veteran's claim for service connection.

The Veteran subsequently appealed the December 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court, inter alia, issued a Joint Motion for Remand (JMR) filed by representatives for the parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

In November 2013, after accomplishing further development through the RO, via the Appeals Management Center (AMC) in Washington, DC, the Board, inter alia, again denied the Veteran's claim for service connection for bilateral pes planus with hallux valgus.

The Veteran subsequently again appealed the November 2013 Board decision to the Court.  In April 2014, the Court, inter alia, issued a JMR filed by representatives for the parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals a July 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents contained in the Virtual VA files consist of various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains no documents at this time.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim decided herein have been accomplished. 

2.  Service treatment records indicate that the Veteran had bilateral pes planus which was clinically identified at time of entry into service; therefore, he is therefore not entitled to a presumption of soundness as regards that disability.
 
3.  The weight of the competent, probative evidence of record is against a finding that the Veteran's bilateral pes planus with hallux valgus was permanently aggravated beyond the natural progression of the disability during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus with hallux valgus are not met.   38 U.S.C.A. §§ 1110, 111, 1131, 1132, 1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R                    § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a February 2004 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate his claim for service connection for bilateral pes planus.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2004 rating decision reflects the RO's initial adjudication of the claim for service connection for after the issuance of the February 2004 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records and the report of the VA examinations, as well as the Veteran's VA outpatient and various private treatment records.  Also of record and considered in connection with the appeals are various written statements provided by the Veteran and his representative.  The Board finds that no additional AOJ action to further develop the record in connection with claim decided herein, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield  v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.   §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Pertinent legal authority provides that a veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.   38 U.S.C.A. § 1132. 

In the case, the Veteran's June 1983 enlistment examination noted asymptomatic pes planus. 

As a preexisting medical condition has been noted upon entry into service, the presumption of soundness is not for application.  38 C.F.R. § 3.304(b).

Where, as here, a veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

To trigger the presumption of aggravation, the Veteran must simply show, via evidence of record, that there was an increase in disability during his time in service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran establishes such a showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.

However, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

In this case, the Veteran is seeking service connection for bilateral pes planus with hallux valgus.  Given the conclusion that he was not in sound condition with respect to his feet at enlistment, the Board must consider whether there was an increase in disability during his time in service, and, if so, whether his bilateral pes planus with hallux valgus was aggravated during his active service. 

Pursuant to the February 2013 JMR, the parties agreed that the evidence of record demonstrated that the Veteran's bilateral pes planus had increased in severity during service.  As such, the Board's present inquiry is limited to whether the Veteran's preexisting bilateral pes planus was aggravated beyond its natural progression by his service.

As previously discussed, the Veteran's June 1983 enlistment examination report notes asymptomatic pes planus.  However, the Veteran himself denied foot trouble on his June 1983 Report of Medical History (RMH).  Subsequently, in an August 1985 examination report, the Veteran was noted to have asymptomatic pes planus. 
The Veteran again denied foot trouble in a December 1989 RMH.   On a January 1989 physical examination report, the medical examiner found the Veteran's feet to be normal.  The medical examiner also noted there were no major medical problems since the Veteran's last examination.  An April 1995 examination report again noted the Veteran's feet were normal, and the Veteran again denied foot trouble in the April 1995 RMH. Once again the Veteran did not indicate foot trouble in a March 2001 RMH, and the medical examiner also found his feet to be normal at that time

Therefore, the service treatment records (prior to the Veteran's separation examination) repeatedly indicate that the medical examiners did not find feet abnormalities, to include symptomatic pes planus, nor did the Veteran himself indicate any problems with his feet.  Such indications provide highly probative evidence against the Veteran's claim.

At separation, however, the Veteran indicated that he had experienced foot trouble. The Veteran explained, "Arch has flatten [sic] over the years, short periods of standing cause pain in feet."  Upon examination, the medical examiner noted a history of flat feet and that the Veteran took non-steroidal anti-inflammatory drugs (NSAIDS) for the pain but there was no orthotics or surgeries.  The examiner recommended follow-up treatment.  The January 2004 examination report found pes planus, which was moderate and symptomatic, and noted tender soles. 

During his March 2004 VA pre-discharge examination, the Veteran reported having had flat feet for the past three years.  He did not have surgery.  The Veteran also reported pain, weakness, stiffness, and fatigue when standing or walking.  The Veteran indicated that he had a hard time bearing weight on his feet for long periods of time; this included standing, walking, or climbing stairs.  The Veteran indicated he lost one day a month from work because of his foot disability.   Following a physical examination, a diagnosis of bilateral pes planus with mild hallux valgus was made.  The Veteran reported using shoe devices but indicated that he had left them at home. 

Subsequently, the Veteran was afforded a VA examination in April 2008.  The examiner noted the Veteran's report of pain in his foot, "dating back a couple of years."  The examiner diagnosed pes planus bunion deformities and hammertoe deformities of hereditary origin.  However, the examiner also stated such deformities were not caused by military service nor were they advanced by military service beyond normal life progression. 

The Veteran was afforded another VA examination in March 2010.  The examiner reviewed the claims file and identified the Veteran's complaint of pain in his feet.  The examiner also noted that the Veteran used shoe inserts.  Upon examination, the examiner diagnosed bilateral pes planus with mild hallux valgus on the right.

The March 2010 VA examiner provided the following: "[i]f the Veteran had tender soles on his feet, especially in the metatarsal head region where he now had it, in January 2004, [then] it is possible that this could have been due to a progression of his disease of his pes planus disease while he was in the military service.  It is well known that this can be a progressive deformity that goes on over time.  It is definitely possible that any increase in severity of the pes planus deformity and resultant transfer metatarsalgia and bunion formation could be secondary to this."  The examiner then concluded that he could not resolve the issue as to whether or not the Veteran's report of flare-ups and tender soles on his January 2004 separation examination was a permanent increase in his pes planus disability without resorting to mere speculation, noting that he had reviewed the claims file, but could not find the January 2004 separation examination report. 

In a March 2011 addendum report, another VA physician indicated that he had reviewed the Veteran's claims file as well as the report prepared by the March 2010 VA examiner.  He noted that the Veteran had an enlistment diagnosis of pes planus.  In terms of offering an opinion as to whether or not it was possible that the physical demands from twenty years of military service could have caused an unnatural progression of disability related to the Veteran's pes planus, the examiner commented, "I feel like this is feasible, however there is certainly no way to be completely accurate regarding that statement.  It is no secret that increasing physical activity would exacerbate normal wear and tear on anyone's feet."


In a June 2011 addendum, the examiner (who had also prepared the March 2011 addendum), reviewed the March 2010 examination report as well as the previous addendum.  He concluded that tender soles could be caused by any number of entities and that it was unlikely to have permanently exacerbated the Veteran's pes planus condition. 

In a July 2011 addendum, another VA physician indicated that from a review of the record, the examiner who prepared the March and June 2011 addendums had reviewed the claims file.

In an August 2013 VA examination addendum report, the examiner opines that there was no indication that the Veteran's pes planus or hallux valgus was symptomatic in service.  The examiner indicated, however, that at the completion of service, there was a finding of pes planus.  The examiner concluded that the Veteran's pes planus and hallux valgus were not permanently aggravated while in service and further opined that the "Veteran was diagnosed with pes planus and hallux valgus after completion of service.  There is no record of any event(s) (injury, surgery, loss of function, chronicity of treatments, etc.) that would have advanced the progression of these hereditary deformities beyond normal life progression."

In September 2013, the Veteran submitted a response to the August 2013 opinion. He stated that there was mention of his foot disability in service, specifically at the separation examination.  Moreover, the Veteran contended that he received treatment for his disability when, at that same separation examination, he was advised to obtain orthotics and receive follow-up treatment upon retirement. 

In this regard, the Board notes that the August 2013 opinion recognized the references to foot problems in the report of the separation examination, which took place in January 2004.  The opinion clearly stated that, upon completion of service, there was a finding of pes planus.  With regard to treatment, the Board confirms that the Veteran was advised to seek treatment in January 2004.  However, a recommendation to seek treatment is not the same as actually receiving treatment for the disability.  Thus, the Board finds that the August 2013 opinion is adequate; it is grounded in the evidence of record and supported by a complete rationale.  It also provides high probative evidence against the Veteran's claim, along with many of the Veteran's prior statements (as cited above) that do not indicate a foot problem during service.

As a result, the Board finds that the August 2013 opinion probative on the issue of whether the Veteran's foot disability was permanently aggravated beyond the natural progression of the disability by service.  In this regard, the opinion provides highly probative evidence against the Veteran's claim. 

Therefore, competent, probative evidence shows that the Veteran's pes planus with hallux valgus did not worsen during his military service beyond the natural progression of the disability.  Although the January 2004 examiner indicated that the Veteran's pes planus, which had been described as asymptomatic at entry, was symptomatic at separation, service treatment records repeatedly note normal clinical evaluations of the feet as well as repeated denials of foot trouble by the Veteran himself.  Such evidence is considered highly probative evidence against a finding of in-service aggravation that outweighs the Veteran's current recollection. 

In addition, the Board notes the opinion of the April 2008 VA examiner who found that the Veteran's foot disability was not advanced by military service beyond natural progression.  However, no rationale was provided in support of this opinion. A medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  This April 2008 VA opinion is therefore being afforded no probative weight.

Moreover, the Board notes the March 2010 VA examiner found that it was "possible" that the Veteran's tender soles "could be" due to a progression of his pes planus disease during service and that it was "definitely possible" that any increase in severity of this pes planus deformity was secondary to service.  The Board further notes a March 2011 VA addendum opinion, which was provided by another physician, found that it was "feasible" that the physical demands of service could have caused an unnatural progression of the Veteran's pes planus disability but that there was "certainly no way to be completely accurate regarding that statement."  The Board finds that the speculative terminology used by the March 2010 and March 2011 VA examiners provides an insufficient basis for an award of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  These opinions are therefore being afforded little, if any, probative weight.

As regards the June 2011 addendum opinion, the Board notes the terms of the February 2013 JMR, in which the parties instructed that adjudication of the claim proceed without relying on the June 2011 addendum(s).  As noted in the JMR, the June 2011 addendum does not explicitly answer whether the Veteran's military service, spanning over twenty years, aggravated his preexisting pes planus beyond the natural progression of the disability.  The JMR also indicated that the June 2011 addendum opinion does not meet the clear and unmistakable evidence standard as required by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), (b), notwithstanding the extensive efforts of the VA to obtain an adequate medical opinion, as noted in the record above.  For this reason, the Board does not assign probative value to the June 2011 addendum opinion.

Lastly, the Board notes that the August 2013 examiner opined that the Veteran's foot disability was not permanently aggravated during service.  As previously explained, the Board finds the opinion to be highly probative on the issue of whether the Veteran's disability was permanently worsened by service.  Even taking into consideration the finding of symptomatic flat feet upon separation, as well as any in-service events, which would therefore include any activities during the Veteran's more than twenty years of service, the examiner found that the Veteran's disability was not permanently aggravated while in service-a finding which is consistent with the Veteran's own statements and other evidence contemporaneous to service.  Even if the Veteran may have experienced some foot symptoms in service, given the physical nature of military service, symptoms, alone are insufficient to establish service connection, as temporary flare-ups alone are not considered to be permanent worsening.  See Hunt, 1 Vet. App. at 297; see also Davis, 276 F.3d at 1346 .

Notably, moreover, while the Veteran is competent to describe symptoms he experienced, but he lacks the medical training and expertise to provide a complex medical opinion, such as determining that his foot disability was permanently worsened during service beyond the natural progression of the disease.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   Nevertheless, the Board did seek a medical opinion as to the question of whether the Veteran's preexisting foot disability was permanently worsened by his military service beyond the natural progression of the disability, and the Board remanded the Veteran's claim on multiple occasions to ensure that the opinion which was received was adequate for rating purposes.  However, as detailed above, the August 2013 opinion and other evidence of record, simply does not support the Veteran's contentions and provides significant and highly probative evidence against the claim. 

The Board emphasizes that the statutory language indicates that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Here, the Board acknowledges that the Veteran's pes planus was asymptomatic at entry and symptomatic at separation.  However, simply stated, becoming symptomatic does not necessarily show that the Veteran's pes planus worsened beyond the natural progression of the disease.  Here, the preponderance of the evidence -to include multiple medical evaluations and opinions-weighs against such a finding. 

For all the foregoing reasons, the claim for service connection for pes planus with hallux valgus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for bilateral pes planus with hallux valgus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


